RADER, Circuit Judge,
dissenting.
Sovereign immunity bars suit against the United States without an express statutory waiver of that immunity. United States v. Sherwood, 312 U.S. 584, 586-87, 61 S.Ct. 767, 770, 85 L.Ed. 1058 (1941). This court finds such a waiver in 5 U.S.C. § 702 (1988). Section 702, however, only waives immunity for suits seeking relief “other than money damages.” Id. Because money damages would provide a full remedy in this case, 5 U.S.C. § 702 does not supply a waiver of immunity.
This case seems deceptively to present an arcane and narrow legal issue. To the contrary, it presents an extremely important issue that may dictate the allocation of judicial resources nationwide and undermine the purpose of the United States Court of Federal Claims. Therefore, I must respectfully dissent.
I.
The Court of Federal Claims holds the entrusted place within the federal judiciary of adjudicating claims against the Federal Government for money damages, 28 U.S.C. § 1491 (1988 & Supp. IV 1992), often suits for breach of Government contracts. To ensure national uniformity in Government contract law, title 28 assigns all but a few Government contract cases to the Court of Federal Claims, rather than to the district courts. 28 U.S.C. § 1346 (1988 & Supp. IV 1992). This court today reads Bowen v. Massachusetts, 487 U.S. 879, 108 S.Ct. 2722, 101 L.Ed.2d 749 (1988), to create an easy and attractive avenue for litigants who wish to evade this statutory framework and remain *1211in a local district court. Bowen, however, does not permit contract cases for money damages, like this one, to avoid the requirements of title 28 by invoking the Administrative Procedure Act (APA).
Bowen held that a State’s suit to enforce a provision of the Medicaid Act was not “a suit seeking money in compensation for the damage sustained by the failure of the Federal Government to pay as mandated; rather, it [was] a suit seeking to enforce the statutory mandate itself.” Bowen, 487 U.S. at 900, 108 S.Ct. at 2735. Because Medicaid funds flow from an open account, the Supreme Court stated that Bowen’s claim was arguably “not one in which the State can claim an entitlement to a specific sum of money that the Federal Government owes to it.” Id. at 907, 108 S.Ct. at 2739. Therefore, perceiving no claim for a specific amount of money damages, the Supreme Court held that Bowen’s claim should remain in the district court.
Unlike an action for an indeterminate amount of funds dispersed from Medicaid’s open accounts, however, this action seeks a specific sum for a breach of contract. This case is drastically different from Bowen. Indeed, other circuits have also read Bowen to uphold, not undercut, the framework of title 28.1 Our sister circuits have read Bowen to reinforce the Tucker Act’s grant of jurisdiction over contract cases.
In sum, Bowen suggests only that the APA waives immunity for long-term interactions between States and the Federal Government involving constantly shifting balance sheets, while the Tucker Act remedies breaches of contract and other particular categories of injury. Bowen, 487 U.S. at 904-05 n. 39, 108 S.Ct. at 2737 n. 39. In addition, Bowen’s reliance on the congressional intent of the Medicaid program, on the role of state law in disallowance actions, and on the “complex ongoing relationship between the parties,” id. at 905, 108 S.Ct. at 2737-38, simply has no application to this contract action.
II.
This court perceives that the instant case is not a contract case. The complaint, however, lists six counts, all of which invoke contractual relief. Count I seeks to mandamus the Department of Housing and Urban Development (HUD) to pay the contract rents in the Housing Assistance Payments (HAP) Contract. Count II requests a declaratory judgement that HUD pay the full amount of the contract rents provided by the HAP Contract. Count III asserts a breach of duty to follow the HAP Contract. Count IV asserts breach of the HAP contract. Count V alleges a breach of contract in which the plaintiff is a third-party beneficiary. Count VI asserts a breach of contract implied in law. Each count seeks relief for breach of contractual duties. Clearly, these six counts delineate a contract action. The complaint asks only for enforcement of the contract or damages for breach. This contract action falls squarely within the bounds of the Tucker Act.
This court’s view that the complaint calls for specific performance, not money damages, exalts form over substance. It requires little imagination to transform a breach of contract claim into a series of individual counts couched in equitable language. For example, Count I simply requests an order requiring the Government follow the contract. Count II is nothing more than a request for declaration that the sum provided by the contract must be paid. Count III estops the Government from refusing to pay the Contract Rents. All of these *1212claims seek injunctions to enforce the contract. Indeed, even Bowen agrees that artful pleading should not defeat the requirements of title 28. Bowen cited approvingly a case where this court designated the Court of Federal Claims as the proper forum to challenge a federal grant program, despite the plaintiffs’ effort to disguise their complaint as seeking only injunctive, mandatory, or declaratory relief against the Government. Bowen, 487 U.S. at 882-83 n. 1, 108 S.Ct. at 2726 n. 1 (citing Chula Vista City School Dist. v. Bennett, 824 F.2d 1573 (1987), cert. denied, 484 U.S. 1042, 108 S.Ct. 774, 98 L.Ed.2d 861 (1988)).
In the instant case, creative pleading cannot mask a wrong fully compensable by money damages. The form of pleading simply does not affect or defeat the allocation of jurisdictions in title 28.
III.
Plaintiff has the burden to show jurisdiction. To meet that burden he offers only the APA and pleads a federal question. The APA provides a right of review in district court only where there is no other adequate remedy. 5 U.S.C. § 704. Thus, the plaintiff must show that the Court of Federal Claims could not provide adequate compensation. Plaintiff has provided no such proof. In fact, money damages for breach of contract will make the plaintiff whole.
Moreover, section 702, this court’s basis for a statutory waiver, does not provide relief “if any other statute that grants consent to suit expressly or impliedly forbids the relief which is sought.” Section 1346 of title 28 forbids district courts from entertaining a suit for breach of contract in excess of $10,-000. As discussed earlier, this case is, in effect, a suit for breach of contract exceeding $10,000. Section 1346 should bar this court’s invocation of 5 U.S.C. § 702 as a statutory waiver of immunity.
IV.
The court asserts that the plaintiffs action is beyond the purview of the Tucker Act because the express contract is between Hollywood Associates and Housing Allowance, not between Hollywood Associates and the United States. At the preliminary stage of litigation, however, this court must accept the plaintiffs pleadings at face value. Those pleadings charge breach of contract and name the Government’s agent as defendant.
More important, if the dispute is not between Hollywood Associates and the United States, as the court asserts, then surely the APA offers no jurisdiction. The APA only provides access to sue the Government, not to sue private corporations.2 ■ Thus, if the court insists upon reading beyond the pleadings at this preliminary stage, it should also concede that the APA, even under an expansive reading of Bowen, offers Mr. Katz no district court jurisdiction. The Tucker Act, on the other hand, allows the Court of Federal Claims to “render judgment upon any claim against the United States founded ... upon ... any regulation of an executive department” if Mr. Katz really seeks relief under regulatory policies. Alternatively, the Tucker Act permits suits founded “upon any express or implied contract with the United States” — if Mr. Katz actually seeks contractual relief. Again, because Mr. Katz seeks relief fully compensable by money damages — whether under a regulation or under a contract — the Tucker Act dictates the forum for this ease.
In sum, if — as the pleadings maintain— this is a contract action against the Government, it belongs in the Court of Federal claims under the Tucker Act. If Mr. Katz has no action against the Government, this case belongs in state court if anywhere. In no event, however, does the APA offer Mr. Katz access to a federal district court.
V.
The Government enters contracts nationwide. These Government contracts should enjoy a uniform interpretation for the benefit *1213of all parties. The Court of Federal Claims has served to provide this nationwide uniformity. Unfortunately this court’s holding today suggests that creative pleading can avoid the Court of Federal Claims and defeat the benefits of title 28’s statutory framework. This court, with a particular mandate to protect the values of national uniformity, should not tolerate the circumvention of title 28. For these reasons, I would affirm.

. See Wabash Valley Power Ass’n v. Rural Electrification Admin., 903 F.2d 445 (7th Cir.1990) ("|T]he Tucker Act ... assigns to the [Court of Federal Claims] all actions seeking equitable relief based on a contract with the United States.”); North Star Alaska v. United States, 14 F.3d 36 (9th Cir.1994) (holding that a claim for reformation of a contract is contractual in nature and not cognizable in the district court under the Administrative Procedure Act; moreover, the 9th Circuit stated that Bowen specifically excluded "equitable actions for monetary relief under a contract” from the ambit of § 702, citing Bowen, 487 U.S. at 895, 108 S.Ct. at 2732); Eagle-Picher Indus. v. United States, 901 F.2d 1530, 1532 (10th Cir.1990) (waiver of sovereign immunity under the APA does not extend to actions founded upon contract with the United States which are governed by the Tucker Act); Coggeshall Dev. Corp. v. Diamond, 884 F.2d 1, 4—5 (1st Cir.1989) (rejecting the contention that Bowen permitted a district court to award equitable relief on a contract and limiting Bowen to review of agency action, not breaches of contract).


. Actions not dismissed under 5 U.S.C. § 702 are those "stating a claim that an agency or an officer or employee” acted improperly. As speci-fled by 5 U.S.C. § 701, " 'agency' means each authority of the Government of the United States” with delineated exceptions.